DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/2021.
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 6/28/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to the examiner.  This is not found persuasive because the difference between the product and the method would require different search strings and strategies through different fields, which is an established burden as stated within MPEP 808.02, furthermore the examiner also showed the two groups in different classification which is another established burden as stated within MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER NOTE: The applicant was correct in that claim 17, should have been placed within Group I. Therefore, claim 17 is examined and the examiner thanks the applicant for their attention to detail when reviewing the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0062842).
 As to claim 1, Huang discloses a combination of redox active compounds ([0006]-[0014]; and throughout), comprising: a first redox active compound having a first solubility ([0006]-[0014], [0032], [0056] and [0067]; note [0007] states two-electron redox active compounds), and a second redox active compound having a second solubility ([0006]-[0014], [0032], [0056] and [0067]; note [0007] states two-electron redox active compounds).
Huang does not specifically state wherein the combination has a third solubility that is greater than one or both of the first solubility and the second solubility. However, within the chemical compound disclosed within paragraph [0007] and throughout, R1-R6 can be equal to H, E1 can be NR11 and E2 can be S, this is a phenothiazine compound. When R11 is an alkyl then the compound can be MPT (methyl phenothiazine) or EPT (ethyl phenothiazine), when E11 is an aryl then the compound is PhPT (phenylphenothiazine), paragraph [0067] shows MEPT (methoxyethyl-phenothiazine). These are but a few of the compound that are disclosed within Huang, given that these compounds are the same first redox active compound and second reactive compound (as shown within instant claims 2-4). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I and also see MPEP 2112.01 II). Thus, 
As to claim 2, Huang discloses wherein, the first redox active compound is a first phenothiazine, and the second redox active compound is a second phenothiazine ([0007]-[0014], [0032], [0056], [0067]; also see analysis in claim 1).  
As to claim 3, Huang discloses wherein, the first redox active compound is selected from the group consisting of: methyl phenothiazine (MPT), ethyl phenothiazine (EPT), phenylphenothiazine (PhPT), methoxyethyl-phenothiazine (MEPT), m ethoxy ethoxy-ethyl -phenothiazine (MEEPT), MPT-tetrafluoroborate (MPT-BF4), EPT-tetrafluoroborate (EPT-BF4), PhPT-tetrafluoroborate (PI1PT-BF4), MEPT-tetrafluoroborate (MEPT-BF4), MEEPT-tetrafluoroborate (MEEPT-BF4), MPT-bis(trifluoromethanesulfonyl)imide (MPT-TFSI), EPT-bis(trifluoromethanesulfonyl)imide (EPT-TFSI), PhPT-bis(trifluoromethanesulfonyl)imide (PhPT-TFSI), MEPT-bis(trifluoromethanesulfonyl)imide (MEPT-TFSI), andMEEPT-bis(trifluoromethanesulfonyl)imide (MEEPT-TFSI) ([0007]-[0014], [0032], [0056], [0067]; also see analysis in claim 1).  
As to claim 4, Huang discloses wherein, the second redox active compound is selected from the group consisting of: MPT, EPT, PhPT, MEPT, MEEPT, MPT-BF4, EPT-BF4, PhPT-BF4, MEPT-BF4, MEEPT-BF4, MPT-TFSI, EPT-TFSI, PhPT-TFSI, MEPT-TFSI, and MEEPT-TFSI ([0007]-[0014], [0032], [0056], [0067]; also see analysis in claim 1). 
As to claim 5, Huang is silent to further including a third redox active compound having a third solubility, wherein the combination has a fourth solubility that is greater than one or all of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." Therefore, as Huang discloses using two electron redox active compounds ([0007], and throughout) and discloses several examples of the electron redox active compounds ([0007]-[0014], [0032], [0056], [0067]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to add a third compound (see MPEP 2144.06 I). Lastly, as the compounds disclosed as the first redox active compound, the second redox active compound and the third redox active compound are the same compounds disclosed within Huang as the instant claimed invention (i.e. claims 2-4, and 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I also see MPEP 2112.01 II). 
As to claim 6, Huang discloses wherein, the third redox active compound is selected from the group consisting of: MPT, EPT, PhPT, MEPT, MEEPT, MPT-BF4, EPT-BF4, PI1PT-BF4, MEPT-BF4, MEEPT-BF4, MPT-TFSI, EPT-TFSI, PhPT-TFSI, MEPT-TFSI, and MEEPT-TFST ([0007]-[0014], [0032], [0056], [0067]; also see analysis in claim 1). 
As to claim 7, Huang is silent to further including a third redox active compound having a third solubility, wherein the combination has a fourth solubility that is greater than one or all of the first solubility, the second solubility, and the third solubility. However, per MPEP 2144.06 I prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." Therefore, as Huang discloses using two electron redox active compounds ([0007], and throughout) and discloses several examples of the electron redox active compounds ([0007]-[0014], [0032], [0056], [0067]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to add a third compound (see MPEP 2144.06 I). Lastly, as the compounds disclosed as the first redox active compound, the second redox active compound and the third redox active compound are the same compounds disclosed within Huang as the instant claimed invention (i.e. claims 2-4, and 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I also see MPEP 2112.01 II).
As to claim 8, Huang is silent to wherein, the first redox active compound and the second redox active compound are in a ratio selected from the group of ratios consisting of about 4:1, 3:1, 3:2, 7:3, 2:1, 1:1, 1:2, 3:7, 2:3, 1:3, and 1:4. However, as Huang discloses the use of two electron redox active compounds ([0007], throughout) and it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the ratio through routine experimentation (See MPEP 2144.05 II (A)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or 
As to claim 9, Huang is silent to wherein, the first redox active compound and the second redox active compound are in a ratio selected from the group of ratios consisting of about 4:1, 3:1, 3:2, 7:3, 2:1, 1:1, 1:2, 3:7, 2:3, 1:3, and 1:4. However, as Huang discloses the use of two electron redox active compounds ([0007], throughout) and it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the ratio through routine experimentation (See MPEP 2144.05 II (A)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05 II (A)). 
As to claim 10, Huang discloses a positive cell (figure 1, [0006], and throughout) comprising a cathode (figure 1, [0006]; and throughout) and the combination of redox active compounds according to claim 1 ([0007]-[0014]; and throughout). 
As to claim 11, Huang discloses a rechargeable battery (figure 1, [0006], and throughout; as the battery goes through changing and discharging cycles the battery is a rechargeable battery) comprising: a high-voltage cathode (figure 1, [0006], and throughout); an electrolyte comprising a charge-carrying medium and a lithium salt ([0026]-[0028]; and throughout); a 
As to claim 12, Huang discloses a rechargeable battery (figure 1, [0006], and throughout; as the battery goes through changing and discharging cycles the battery is a rechargeable battery) comprising: a negative electrode (figure 1, [0006], and throughout); a positive electrode (figure 1, [0006], and throughout); and an electrolyte comprising the combination of redox active compounds according to claim 1 ((figure 1, [0006]-[0014], and throughout)).  
As to claim 13, Huang discloses a non-aqueous redox flow battery (figure 1, [0006], and throughout) comprising: a negative electrode immersed in a first non-aqueous liquid electrolyte solution (figure 1, [0006], and throughout); a positive electrode immersed in a second non-aqueous liquid electrolyte solution (figure 1, [0006], and throughout), the second non-aqueous liquid electrolyte solution including the combination of redox active compounds according to claim 1 ([0006]-[0014]; and throughout); and a semi-permeable separator interposed between the negative and positive electrodes (figure 1, [0006], and throughout). 
As to claim 14, Huang discloses wherein, the combination has a solubility greater than about 0.3 M ([0070], [0033]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 15, Huang discloses wherein, the combination has a solubility greater than about 0.5 M ([0070], [0033]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 13 above, and further in view of Horne (US 2010/0003545).
As to claim 16, Huang is silent to an array comprising two or more of the batteries. Horne discloses a redox flow battery wherein the redox flow battery stack assembly is configured to include an array of independent battery cells ([0038]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the battery stack from Horne within Huang as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)). 
As to claim 17, modified Huang discloses wherein, the two or more battery are connected in a series (figure 2, [0038]; Horne).  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/BRIAN R OHARA/Examiner, Art Unit 1724